Citation Nr: 0633899	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed 
as due to in-service exposure to asbestos.

2.  Entitlement to service connection for asthma, claimed as 
due to in-service exposure to asbestos.

3.  Entitlement to service connection for emphysema, claimed 
as due to in-service exposure to asbestos.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims.

2.  The veteran does not have a current chronic asbestosis 
disability.

3.  The veteran does not have a current chronic asthma 
disability.

4.  The veteran does not have a current chronic emphysema 
disability.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655 (2006).

2.  Asthma was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655 (2006).

3.  Emphysema was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
March, July and September 2003 and issued the rating decision 
which was the initial denial of the veteran's claim in 
January 2004  Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the March, July and September 2003 letters, VA informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish effective dates and increased ratings 
in the event that service connection was established.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran has alleged no 
prejudice as a result of this error.  Moreover, as the 
instant decision finds that the preponderance of the evidence 
is against the veteran's claims of entitlement to service 
connection, any question as to the appropriate effective 
dates or disability ratings to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has been afforded 
a VA examination in connection with his claim which is 
adequate for rating purposes; thus, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

As a preliminary matter, it must be shown that the veteran 
currently has a chronic disability because service connection 
cannot be established without a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has consistently asserted that he believes that he 
has respiratory disability resulting from exposure to 
asbestos during active duty service.  

The relevant medical evidence of record includes an October 
2003 VA examination report which shows that the veteran 
reported becoming winded after climbing three flights of 
stairs.  The veteran denied sputum production and stated that 
he used two inhalers on a daily basis, with minor benefit.  
The examiner noted that a chest x-ray from July 2003 did not 
demonstrate any asbestosis.  On examination, the veteran's 
lungs were clear.  December 2003 x-ray images of the 
veteran's lungs were also clear.  The examiner stated that 
there was no evidence of asbestosis on chest x-ray and that 
pulmonary function testing (PFT) showed obstructive disease 
responding to bronchodilators unrelated to asbestos.  
Although it is not entirely clear, it appears that the 
veteran reported having a CT scan of his chest done and was 
going to bring in the results of the CT scan for the examiner 
to review, but the veteran did not do so.  He has also not 
submitted this claimed report to VA in support of his claim.  
As a result, the examiner stated that he could not make a 
diagnosis of asbestosis at the time.  VA treatment records 
show complaints of wheezing and dyspnea on exertion, which 
was thought to possibly be due to chronic obstructive 
pulmonary disease (COPD); however, VA treatment records show 
no diagnosis of asbestosis, asthma, or emphysema.  

An April 2005 VA examination report shows that the examiner 
reviewed the veteran's c-file and noted that previous PFTs 
revealed no evidence of asbestosis.  The examiner stated that 
the veteran had COPD which was unrelated to asbestos.  The 
examiner noted that all x-rays of the lungs had been clear 
although the veteran continued to have symptoms of shortness 
of breath on exertion and wheezing.  On physical examination, 
the veteran had a respiratory rate of 15 breaths per minute 
with good air entry and regular rate and rhythm of heart 
sounds.  PFT results were within normal limits.  The examiner 
stated that the veteran did not meet the diagnosis of 
asbestosis because his PFTs were normal.

In summary, the veteran's post-service medical records 
contain no diagnosis of asbestosis, asthma or emphysema.  The 
October 2003 and April 2005 VA examination reports show that 
the veteran does not currently suffer from asbestosis.  
Additionally, the October 2003 examination report shows that 
PFT testing was normal, except for COPD which was found to be 
unrelated to asbestos exposure.  Moreover, the April 2005 PFT 
testing was within normal limits.  Therefore, there is no 
medical evidence of record that the veteran currently suffers 
from asbestosis, asthma or emphysema.  Service connection 
cannot be established without a current disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
entitlement to service connection for asbestosis, asthma and 
emphysema is not warranted.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 


positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for emphysema is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


